 In the Matter of HARTSVILLE MANUFACTURING COMPANY,1 EMPLOYERandINTERNATIONAL LADIES' GARMENT WORKERS' UNION, PETI-TIONERDECISIONANDORDERUpon a petition duly filed, a hearing was held on May 28,1948,beforea hearing officer of the National LaborRelationsBoard.As providedin Section 202.20 of National Labor Relations Board Rulesand Regu-lations-Series 5, the Petitioner was served with notice of hearing, butdid not appear.For this reason, among others, the Employer movedto dismiss the petition.The hearing officer referred the Employer'smotion to the Board.2We view the Petitione-'s conduct in absenting itself from the hearingand its failure, subsequently, to inform the Board of a valid reasontherefor, as a disclaimer of interest in the representation of the em-ployees of the Employer.We therefore find that no question affectingcommerce exists concerning the representation of the employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.3Accordingly, we shall grant the Employer'smotion to dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and.certifica--tion of representatives of employees of the Employer, filed herein, be,and it hereby is,dismissed.MEMBER REYNOLDS took no partin the consideration of the aboveDecision and Order.1As amendedat thehearing.3Pursuant to the provision of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof Chairman Herzog and Board Members Reynolds and Murdock.Matter of Denver SmokedFish Co.,78N L. R. B. 631.[Seeinfra;79-N.-L. R. B. 1269; for Supplemental Decision and.Direction of Election.]79 N. L. R. B., No. 28.206